                   1                                                       -6
                   2                           127(&+$1*(60$'(%<7+(&2857
                   3

                   4

                   5

                   6

                   7                     UNITED STATES DISTRICT COURT
                   8       CENTRAL DISTRICT OF CALIFORNIA – WESTERN DISTRICT
                   9
                  10

                  11   RIKKE CHRISTENSEN,              Case No. 2:19-cv-04468 ODW (Ex)
                  12            Plaintiff,             ORDER GRANTING JOINT
                                                       STIPULATION TO REMAND
                  13       v.                          ACTION TO THE LOS ANGELES
                                                       SUPERIOR COURT
                  14
                     SHISEIDO AMERICAS
                  15 CORPORATION, BARE                 Complaint Filed: April 4, 2019
                     ESCENTUALS BEAUTY, INC.,          Trial Date:      None Set
                  16 RYAN STEPHENS, GABRIELLA          District Judge: Hon. Otis D. Wright, II
                     MERVIS, and DOES 1 through 10,    Magistrate Judge:Hon. Charles F. Eick
                  17 Inclusive,

                  18            Defendants.
                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

39039152_1.docx
                  27

                  28
                                                                     Case No. 2:19-cv-04468 ODW (Ex)
                        ORDER GRANTING JOINT STIPULATION TO REMAND ACTION TO
                                  THE LOS ANGELES SUPERIOR COURT
                   1                                        ORDER
                   2         The Court has reviewed the Parties’ stipulation to vacate pre-trial dates and
                   3   deadlines and remand this lawsuit to the Superior Court for the State of California,
                   4   County of Los Angeles. (&)1R
                   5         GOOD      CAUSE      APPEARING        THEREFORE,        the   stipulation   is
                   6   hereby GRANTED. 3ODLQWLII V 0RWLRQ WR 5HPDQG LV :LWKGUDZQ  (&) 1R  
                   7   All pre-trial dates and deadlines are hereby vacated and the above-entitled
                   8   lawsuit is hereby remanded to the Superior Court for the State of California, County
                   9   of Los Angeles 6WDQOH\ 0RVN &RXUWKRXVH  1 +LOO 6WUHHW /RV $QJHOHV
                  10   &DOLIRUQLD.
                  11

                  12         IT IS SO ORDERED.
                  13

                  14   Dated: -XQH, 2019                 ____________________________________
                                                            _______________________________________
                                                                                              _
                  15                                        HON. Otis D. WWright,
                                                                           rightt, IIII
                  16
                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

39039152_1.docx   27

                  28
                                                   1          Case No. 2:19-cv-04468 ODW (Ex)
                         ORDER GRANTING JOINT STIPULATION TO REMAND ACTION TO
                                   THE LOS ANGELES SUPERIOR COURT
